

117 HR 1310 IH: Colorado Judgeship Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1310IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize additional district judgeships for the district of Colorado, and for other purposes.1.Short titleThis Act may be cited as the Colorado Judgeship Act. 2.Additional district judgeships for the district of Colorado(a)Additional district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 3 additional district judges for the district of Colorado.(b)Technical and conforming amendmentThe table in section 133(a) of title 28, United States Code, is amended by striking the item relating to Colorado and inserting the following:Colorado10.3.Additional place for holding court for the district of ColoradoSection 85 of title 28, United States Code, is amended by inserting Fort Collins, after Pueblo,. 